Citation Nr: 0109295	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-01 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than July 8, 1999, 
for the assignment of a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted entitlement to a 10 percent evaluation 
based on multiple, noncompensable, service-connected 
disabilities under 38 C.F.R. § 3.324.  The veteran appeals 
the effective date of the award.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran was granted service connection for a hearing 
loss disability and for tinnitus in December 1997, and 
noncompensable evaluations were assigned.  Compensation for 
multiple noncompensable evaluations was denied at that time 
on the basis that no interference was shown with employment.  
The RO affirmed that decision by rating action dated in 
January 1998.  The veteran and his representative were 
informed of that decision and no timely disagreement is of 
record.

3.  In June 1998, the veteran filed a claim for an increased 
rating for his hearing loss disability, which was denied.  He 
and his representative were given written notice and failed 
to disagree within one year.

4.  In July 1999, he filed another claim for an increased 
rating for his hearing loss disability, which was denied; 
however, the RO awarded a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324 and an effective date of July 8, 
1999, was established.  

5.  In August 1999, the veteran filed a notice of 
disagreement with respect to the effective date of the 
disability compensation award.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 8, 1999, 
for the assignment of a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324 have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later. 38 C.F.R. § 3.400 
(2000).  For increases in compensation, the effective date 
will be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(o)(1) (2000) (emphasis added).  The effective date may also 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from the date of the 
increase.  38 C.F.R. § 3.400 (o)(2) (2000).  VA medical 
records may form the basis of an informal claim for increased 
benefits where a formal claim of service connection has 
already been allowed.  38 C.F.R. § 3.157 (2000).

The evidence reflects that the veteran filed an initial claim 
for a hearing loss disability, tinnitus, and for macular 
degeneration (loss of sight) in July 1997.  By rating 
decision dated in December 1997, the RO granted service 
connection for a hearing loss disability and for tinnitus, 
and noncompensable evaluations were assigned.  The RO also 
denied the claim for macular degeneration and for 
compensation under § 3.324 for multiple noncompensable 
evaluations as there was no interference with employment 
shown.  Subsequently, the veteran submitted additional 
medical evidence and the RO continued the noncompensable 
rating for a hearing loss disability and denied compensation 
under § 3.324.  The Board notes that the veteran and the 
veteran's service representative were given notice of each of 
the rating decisions.  

In June 1998, he filed a claim for an increased rating for a 
hearing loss disability.  The Board finds that this is a new 
claim for a higher rating and not as an on-going disagreement 
with the previous rating action as evidenced by the veteran's 
characterization of the claim as an increased rating rather 
than as a notice of disagreement.  By rating decision dated 
in June 1998, the RO denied the veteran's claim for a higher 
evaluation and again denied compensation under § 3.324.  
Written notice was sent to the veteran and to his service 
representative.  There was no disagreement from either party.

There was no further correspondence from the veteran or his 
representative until July 1999, when he filed another claim 
for an increased rating.  By rating decision dated in August 
1999, the RO denied an increased rating for a hearing loss 
disability, but awarded a 10 percent rating based on 
multiple, noncompensable evaluation and assigned an effective 
date of July 1999, the date of the most recent claim.  The 
veteran filed a notice of disagreement with the effective 
date and asserted that an earlier date was appropriate 
because he had had multiple, noncompensable service-connected 
disabilities since 1997.  In the substantive appeal, he 
asserted an alternative theory of entitlement that he should 
be assigned an earlier effective date because he provided 
information regarding his June 1998 denial of benefits under 
§ 3.324 in a timely manner but that the VA officer assisting 
him was unable to get out the necessary paperwork to meet the 
deadline.  In the subsequent VAF 646, the representative 
maintained that the veteran was not given proper notice of 
his previous rating decisions (presumably all the rating 
decisions since 1997 because he argued for a July 1997 
effective date) under M21-1 because the veteran is legally 
blind and should have been called regarding the adverse 
rating actions.

Turning first to the most recent argument, the veteran 
maintains that he has never received proper notice of any of 
the rating decisions (since December 1997) because he is 
visually impaired and his claims file was not properly marked 
nor was he called by the RO to inform him of the adverse 
actions.  He contends, therefore, that the award of 
compensation based on the provisions of § 3.324 should be 
July 1997, the date he filed his initial claim on which the 
grant of service connection was based.  Parenthetically, the 
Board notes that the veteran's claims have been the subject 
of four rating decision dated in December 1997 (granting 
service connection for hearing loss and tinnitus), January 
1998 (upholding the earlier rating decision), June 1998 
(denying an increased rating for hearing loss), and August 
1999 (granting compensation under § 3.324).  In support of 
this contention, he references a provision of M21-1 which 
requires the RO to specially mark the claims file of a 
visually impaired veteran and call the veteran with respect 
to correspondence.  

However, upon careful review of the language contained in 
this provision, the Board finds that it only applies if the 
veteran has a visual impairment evaluated at 70 percent or 
more.  While the veteran has related a medical history of 
being legally blind, which the Board accepts as true although 
there is no medical evidence of visual acuity associated with 
the claims file, there is no indication that he has been 
rated as 70 percent disabled due to a visual impairment.  In 
fact, there is no evaluation of his level of visual 
impairment associated with the claims file.  The Board is not 
prepared to assume the veteran's level of visual impairment, 
regardless of the medical history provided.  Accordingly, the 
Board finds that there is no objective medical evidence in 
the claims file that the veteran's visual impairment is now 
or ever was evaluated at 70 percent disabling; therefore, 
there is no basis on which to invoke the M21-1 provision 
referenced.  Moreover, the Board also notes that the veteran 
was recently denied entitlement to service connection for 
macular degeneration.  Thus, he is not currently service-
connected for his visual impairment and there has been no 
assessment of the level of his visual disorder.   

Further, to the extent the veteran asserts that he was not 
notified of the December 1997 and January 1998 rating 
decisions, which granted entitlement to service connection 
for, among other things, a hearing loss disability, the 
evidence indicates that he was aware of the December 1997 and 
January 1998 grant of service-connection for a hearing loss 
disability as he subsequently filed a claim for an increased 
rating on that very issue.  Specifically, by correspondence 
dated in June 1998, the veteran requested a higher rating for 
his service-connected hearing loss disability.  Therefore, 
regardless of the provisions of the referenced M21-1 
provisions, the Board can only conclude that the veteran 
received adequate notice of the December 1997 and January 
1998 rating actions as evidenced by his own actions in 
response.  Furthermore, it is noted that the appellant's 
representative received notice of these provisions, and at no 
time disagreed therewith.

Next, the veteran apparently acknowledges that he received 
notice of the June 1998 rating decision but asserts that he 
submitted the necessary documents but the VA officer 
responsible for filing the paperwork missed the deadline due 
to a back log of cases.  It is unclear what "VA officer" 
was involved.  His representative has not provided evidence 
of such event, and it is not otherwise shown that he has had 
"VA officer" assistance in the other matters.  The Board 
finds that he was provided with adequate notice of the June 
1998 decision and failed to respond within one year.  
Specifically, similar to the previous two rating decisions 
(and the subsequent rating decision), written notice was sent 
to the veteran's last known address, which has not changed 
throughout the appeal period, and notice was also sent to his 
accredited service representative.  Accordingly, there is no 
indication that the veteran intended to respond.  This is 
further supported by the veteran's next correspondence dated 
in July 1999, which is characterized as a claim for an 
increased rating and not as an inquiry as to the status of 
his previous claim.  Therefore, by all appearances, the 
veteran understood that he did not have a claim pending.

Specifically, in July 1999, the veteran submitted another 
claim for an increased rating for a hearing loss disability.  
While the claim was denied, entitlement to compensation under 
the provisions of § 3.324 was granted by rating decision 
dated in August 1999 with an effective date of July 1999.  
The veteran was given adequate notice of that decision as he 
submitted a timely notice of disagreement with the effective 
date, which forms the basis of this claim.  Therefore, the 
Board finds that the veteran was provided adequate notice of 
the most recent rating decision dated in August 1999 granting 
compensation under the provisions of § 3.324 as he filed a 
notice of disagreement with respect to the effective date.  
Accordingly, it appears that the veteran has received 
adequate notice of the outcomes of his various claims.

Finally, the veteran contends that he has had the same level 
of disability since 1997 and is entitled to an earlier 
effective date of July 1997, the date of the initial claim 
for service connection.  However, as noted above, the 
effective date of entitlement to service connection will be 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  In this case, the Board finds that the 
veteran did not file the claim on which compensation was 
granted under the provisions of § 3.324 until July 1999.  It 
is noted that on the most recent examination there was some 
discussion of the impact of the hearing pathology on 
employment.  Accordingly, the pertinent date for the award is 
July 1999, the date of the claim.  As such, there is no legal 
basis for an effective date earlier than the one assigned.


ORDER

Entitlement to an effective date earlier than July 8, 1999, 
for assignment of a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities under § 3.324 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

